Case 1:16-cr-00371-RA Document 816-9 Filed 10/28/19 Page 1 of 2




                     EXHIBIT 9
                             Case 1:16-cr-00371-RA Document 816-9 Filed 10/28/19 Page 2 of 2
                                                                               5/3/18, 4:48 PM
                                                                       Savannah's iPhone

                                                                       Just finishing up.

                                                                               5/3/18, 5:29 PM
                                                                       Savannah's iPhone

                                                                       Went well. We had the first of a two-part conversation re: a plea. She isn't there yet, but said
                                                                       she has been thinking about it. Otherwise, we learned that Code Rebel was basically a way
                                                                       for Galanis to give her some money to help with her personal financial situation.




                                                                         REDACTED

Caitlin Sikes (9544946997)

That is all very interesting. Plea, Code Rebel,      REDACTED              Big news. Thanks! I'll ask
for the full report tomorrow.




                                                                               5/7/18, 8:26 AM
                                                                       Savannah's iPhone


                                                                                 REDACTED                            then am coming out to you for MM .




                                                                        REDACTED


                                                                  5/7/18, 9:16 AM (Viewed 5/7/18, 9:17 AM)
Greg Morvillo [Orrick, Herrington & Sutcliffe LLP] (6468311531)

Ok. Cancel the car SS. She is not coming today.

                                                                               5/7/18, 9:17 AM
                                                                       Savannah's iPhone

                                                                       Ok. Did you talk or Just text?

                                                                  5/7/18, 9:20 AM (Viewed 5/7/18, 9:35 AM)
Greg Morvillo [Orrick, Herrington & Sutcliffe LLP] (6468311531)

Just got off the phone with her now. Call for an update when you want.



                                                                                     Iii

                                                                                                                                              MORTON 00073979
